Citation Nr: 0511211	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
frostbite of both hands.  

3.  Entitlement to service connection for synovitis of the 
left ankle (claimed as left ankle condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  A notice of disagreement (NOD) was 
received in July 2003.  A statement of the case (SOC) was 
issued in January 2004.  A substantive appeal (VA Form 9) was 
received in February 2004.  


FINDINGS OF FACT

1.  Service connection for hearing loss and frostbite was 
denied by rating decision of September 1995, and the denial 
was not appealed.  

2.  Evidence submitted since the September 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for hearing 
loss or frostbite of the hands.  

3.  Synovitis of the left ankle was not diagnosed until many 
years after service.  

4.  There is no competent medical evidence of record which 
links synovitis of the left ankle to any event in service.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied service 
connection for hearing loss and frostbite is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence submitted subsequent to the September 1995 
denial of service connection for hearing loss and frostbite 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).

3.  Synovitis of the left ankle was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent letters to 
the veteran in January 2003 and July 2003, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Thus, the veteran may 
be considered advised to submit any pertinent evidence in his 
possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was done here and the veteran was also 
provided an opportunity to testify at a personal hearing on 
his behalf.  He declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, examination is not needed for the service connection 
claim because there is no competent evidence that the 
veteran's current left ankle disability may be associated 
with his military service.  

With respect to the claims to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  As 
discussed above, in this case, the RO substantially complied 
with VA's notification requirements and informed the veteran 
of the information and evidence needed to substantiate these 
claims.  Since no new and material evidence has been 
submitted in conjunction with the recent claim, an 
examination is not required. 

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for hearing loss and frostbite of the 
hands was denied by rating decision of September 1995.  The 
basis of the denial for hearing loss and frostbite was that 
there was no evidence indicating hearing loss or frostbite in 
service or within the presumptive period.  The veteran was 
sent notice of the denial in an October 1995 letter, however, 
he did not appeal this decision.  

The Board has reviewed the evidence received into the record 
since the September 1995 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection.  The only pieces of 
evidence submitted to the record since the September 1995 
denial were VA medical records which show that the veteran 
has hearing loss and carpal tunnel syndrome.  None of this 
evidence shows any link between the claimed disabilities and 
service.  The only evidence linking either disability to 
service is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the petition to reopen the claim for 
service connection for hearing loss and frostbite of the 
hands is denied.


III.  Service Connection 

The veteran maintains, in essence, that service connection 
for synovitis of the left ankle (claimed as left ankle 
condition) is warranted based on service incurrence.  He 
asserts that he caught his left leg in a hole in a tank and 
the hatch fell on his ankle causing a left ankle condition.  

A review of the record reveals that service medical records 
in this case are unavailable and presumed destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  A search has been made at the NPRC for the veteran's 
service medical records, and only the discharge examination 
has been associated with the claims folder.  That examination 
is devoid of findings related to the veteran's left ankle.  
Clinical evaluation of the lower extremities is described as 
normal.  

After service, the veteran was treated on one occasion for 
his left ankle in March 1996.  He was seen with complaints of 
left ankle pain.  The examination was positive for synovitis 
with swelling of the left ankle.  

There was no other evidence of synovitis shown since service.  
The veteran has made complaints of joint arthritis on 
numerous occasions, but did not specifically relate the 
condition to his left ankle, or relate it to within one year 
of service discharge.  In any event, there is no competent 
evidence that links the veteran's left ankle complaints to 
any event in service.  While the veteran asserts a link, his 
statements are not considered competent evidence since he is 
a layperson and does not have the required expertise.  See 
Espiritu.  Based on the foregoing, service connection for the 
claimed left ankle condition is not warranted.  







ORDER

New and material evidence not having been submitted, the 
claims for service connection for bilateral hearing loss and 
frostbite of the hands have not been reopened, and the appeal 
is therefore, denied.

Service connection for synovitis of the left ankle (claimed 
as a left ankle condition) is denied.  






	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


